Citation Nr: 9917638	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-27 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected irritable colon syndrome.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



REMAND

The veteran had active service from October 1975 to February 
1982 and from May 1982 to January 1996.

On substantive appeal in July 1996, the veteran indicated 
that he desired a hearing before the RO at the Oakland, 
California Regional Office.  The veteran was scheduled for a 
hearing in November 1996.  Prior to the hearing date, the 
veteran notified the RO that he was unable to attend his 
hearing and stated that he reserved the right to request a 
hearing in the future.

In a July 1998 memorandum from the veteran's representative 
to the RO, it was noted that the local RO hearing was 
canceled and that no additional hearing was scheduled.  The 
veteran's representative requested that the RO clarify with 
the veteran whether he continued to desire a hearing before 
the RO.

In July 1998, the RO sought clarification from the veteran as 
to whether he continued to desire a local hearing.  

In October 1998, the RO notified the veteran that in response 
to his request for a hearing before the Board of Veterans 
Appeals, a new type of teleconferencing was available.  The 
RO requested that the veteran clarify whether he would accept 
a teleconference hearing in lieu of a personal hearing before 
a member of the Board.  He was advised that if the RO did not 
hear from him they would schedule him for the next available 
travel board.  

A February 1999 RO note in the claims file reflects that the 
veteran did not respond to the July 1998 or October 1998 
letters.

In a January 1999 Statement of the Accredited Representative, 
in lieu of a VA Form 646, the veteran's representative stated 
that due to the veteran's lack of response regarding 
clarification of whether a hearing was necessary, the appeal 
rested upon the merits.

In March 1999, the veteran was notified that a hearing before 
a member of the Board at the Oakland RO had been scheduled 
for April 1999.  Prior to the scheduled hearing date, the 
veteran notified the RO that he was unable to attend the 
hearing.  He requested that his hearing be rescheduled.  An 
April 1999 notation from the member of the Board reflects 
that a rescheduled hearing was requested.

Review of the record reflects a report of contact which 
indicates that the veteran was going to be rescheduled for 
the hearing.  Nevertheless, the veteran's file was 
transferred to the Board.  In consideration of the veteran's 
request for a rescheduled travel board hearing, the Board is 
of the opinion that arrangements for such a hearing should be 
made.

In view of the foregoing and to ensure full compliance with 
due process requirements, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
hearing at the Oakland, California RO 
before a member of the Board.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.  L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras.  8.44-8.45 and 
38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




